COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:        Anh Tran v. The State of Texas

Appellate case number:      01-18-00623-CR

Trial court case number: 1553478

Trial court:                208th District Court of Harris County

        Appellant filed a motion to abate the appeal for the trial court to prepare findings of fact
and conclusions of law regarding the denial of appellant’s motion to suppress. Appellant also asked
that we order the court reporter to file a supplemental reporter’s record containing State’s Exhibit
1, a video. The State has not filed a response in opposition to the motion.
       As to the supplemental reporter’s record, the motion is DISMISSED AS MOOT. State’s
Exhibit 1 was delivered to this court on November 5, 2018.
        As to the request for abatement, the motion is GRANTED. The appeal is abated and the
cause is remanded to the trial court for entry of written findings of fact and conclusions of law,
separate and apart from any docket sheet notations in this case, in conjunction with the trial court’s
denial of appellant’s motion to suppress. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim.
App. 2006) (holding that trial court must provide findings of fact and conclusions of law adequate
to provide appellate court with basis to review trial court’s application of law to facts, either in
writing or on record at hearing); Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987);
TEX. R. APP. P. 44.4.
        The trial court shall cause the filing of a supplemental clerk’s record containing the findings
of fact and conclusions of law within 30 days of the date of this order.
         Appellant’s brief will be due 30 days after the supplemental clerk’s record is filed in this
Court.
         It is so ORDERED.

Judge’s signature: __/s/ Michael Massengale__
                    Acting individually  Acting for the Court

Date: __November 8, 2018____